Citation Nr: 0800987	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the reduction of a 100 percent evaluation for total 
right knee replacement to 30 percent effective May 1, 2004 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which reduced 
the veteran's total right knee replacement from 100 percent 
to 30 percent by rating decision dated in February 2004.  

The Board notes that the veteran has filed a claim for an 
increased rating for his service-connected right knee 
disability.  This issue has not been properly adjudicated by 
the RO and, therefore, is not before the Board at this time.  
The veteran has also submitted additional medical evidence in 
support of his increased rating claim.  This evidence is not 
relevant to the issue on appeal, and therefore, the veteran 
will not be prejudiced by the Board adjudicating the issue on 
appeal.  The Board refers the increased rating claim to the 
RO for appropriate action.   


FINDINGS OF FACT

1.  In November 2003, the RO notified the veteran of a 
proposal to reduce the evaluation for total right knee 
replacement from 100 percent to 30 percent based on the 
schedular criteria.

2.  The RO reduced the veteran's rating to 30 percent by 
rating decision dated in February 2004, made effective as of 
May 1, 2004.

3.  At the time of the reduction in 2004, a 100 percent 
rating for the veteran's total right knee replacement had 
been in effect since 2002, less than five years.

4.  The RO followed the appropriate procedural requirements 
to effectuate the reduction, and the reduction was based on a 
reexamination.


CONCLUSION OF LAW

The reduction in the rating for total right knee replacement 
from 100 percent to 30 percent, effective from May 1, 2004, 
was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7, 4.71a, Diagnostic 
Code (DC) 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Rating Reduction

The veteran contends, in essence, that the disability rating 
for his total right knee replacement was improperly reduced 
from 100 percent to 30 percent by rating decision dated in 
February 2004.  He asserts that his disability had not 
improved and that he was entitled to maintain a 100 percent 
rating for the entire time.  

Turning first to the procedural aspects of the reduction, VA 
regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  

The veteran is also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e), (h).

Historically, the veteran has been service-connected for a 
right knee disability since discharge from military service 
(1971).  By rating decision dated in December 2002, the RO 
increased his rating to 100 percent effective from August 
2002, the date of the total right knee replacement surgery.

In October 2003, the RO scheduled the veteran for a follow-up 
examination.  During the examination, the veteran complained 
of pain, stiffness, popping, and giving way.  Range of motion 
was noted as 5 degrees of extension to 115 degrees of 
flexion.  Slight pain on motion was noted.  The examiner 
stated that it is conceivable that pain could further limit 
function during flare-ups or with increased use.  However, 
the examiner could not express the terms of additional 
limitation of motion because such limitation could not be 
determined with any degree of medical certainty.  The 
examiner also noted the presence of mild swelling and 
tenderness.  Lachman's was negative.  The veteran 
demonstrated mild to moderate lateral, laxity to stress.  

In November 2003, the RO proposed to reduce his rating to 30 
percent.  He was notified of the proposed reduction.  In a 
December 2003 statement, the veteran  noted that he did not 
wish to have a hearing but that he disagreed with the 
proposed reduction.  By rating decision dated in February 
2004, the RO reduced his disability rating to 30 percent, 
effective May 1, 2004.  He disagreed, and the issue was 
timely appealed.

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his total 
right knee replacement.  Specifically, the RO issued a rating 
decision in November 2003 proposing the reduction in the 
veteran's 100 percent disability evaluation, and he was 
notified of the proposed action by letter, dated December 
2003.  He opted not to request a predetermination hearing.  

Thereafter, the proposed reduction was effectuated in a 
February 2004 rating decision and made effective May 1, 2004.  
As such, the RO's reduction of the evaluation of the 
veteran's total right knee replacement was procedurally in 
accordance with the provisions of 38 C.F.R. § 3.105.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

However, those provisions do not apply in this case because 
the veteran's 100 percent rating had been in effect for less 
than five years at the time of the reduction and was 
considered not to be stabilized.  

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that the criteria for a 100 percent rating for a 
total right knee replacement should not be restored.  

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  For one year 
following implantation of the prosthesis, a 100 percent 
rating is warranted.  A 60 percent evaluation will be 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; intermediate 
degrees of residual weakness, pain, or limitation of motion 
are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The minimum rating warranted is 30 percent.  Diagnostic Code 
5256 provides the rating criteria for ankylosis of the knee; 
Diagnostic Code 5261 provides the rating criteria for 
limitation of extension of the leg; and Diagnostic Code 5262 
provides the criteria for impairment of the tibia and fibula.  
In pertinent part, ratings in excess of 30 percent are 
provided under Diagnostic Code 5261 for extension limited to 
30 degrees or more (40 and 50 percent) and under Diagnostic 
Code 5262 for nonunion of the tibia and fibula with loose 
motion requiring a brace (40 percent).  

In considering the medical basis for the reduction, the Board 
places significant probative value on the October 2003 VA 
examination, undertaken specifically to address the veteran's 
level of disability.  That examination did not reveal any 
ankylosis of the right knee or any tibia or fibula 
impairment, and as previously noted, range of motion was 
measured as 5 degrees of extension to 115 degrees of flexion.   

Based on this examination, the RO concluded that the one year 
time period from the replacement surgery had passed and that 
there had been improvement in the veteran's service-connected 
right knee disability.  Therefore, the RO reduced the 
disability rating to 30 percent since there is no evidence 
that the veteran has ankylosis, the requisite limitation of 
extension, or any impairment of the tibia and  fibula.  Nor 
is a rating of 60 percent warranted in the absence of 
evidence of chronic residuals consisting of severe painful 
motion or weakness in the right knee.  The Board agrees.  

In addition, the Board has considered the veteran's 
statements regarding the reduction on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  Disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence.

Therefore, the Board concludes that the reduction in the 
veteran's total right knee replacement from 100 percent to 30 
percent, effective May 1, 2004, was proper.

II.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the RO had very specific regulations to follow 
with respect to notifying the veteran of his due process 
rights prior to the reduction.  He was informed of the 
proposal to reduce by rating decision, dated November 2003, 
and letter, dated December 2003.  He was offered an 
opportunity to present additional evidence and testimony at a 
predetermination hearing.  Moreover, once the reduction was 
effectuated, he was notified of the date of the reduction and 
provided with his appeal rights.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  With 
respect to the Dingess requirements, in a March 2006 letter, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The relevant VA and private treatment 
records have been associated with the claim's file, and in 
addition, the appellant was afforded a VA medical examination 
in October 2003.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The reduction of the rating for total right knee replacement 
from 100 percent to 30 percent effective May 1, 2004 was 
proper and restoration is not warranted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


